MEMORANDUM**
Miguel Mendoza Ayala, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of Ayala’s motion to reopen deportation proceedings to apply for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for abuse of discretion the denial of a motion to reopen. Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000). We deny the petition for review.
The BIA did not abuse its discretion in denying Ayala’s motion to reopen as untimely under 8 C.F.R. § 3.2(c)(2), because the record shows, and Ayala does not dispute, that the motion was filed on August 28, 2002, more than 90 days after the May 29, 2002 final order of deportation. See *144Taniguchi v. Schultz, 303 F.3d 950, 955 (9th Cir.2002).
We do not consider Ayala’s equitable tolling contention because he failed to raise it on appeal to the BIA. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.